 IntheMatter ofSUPREbrE LIBERTY LIFE INSURANCE COMPANYandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCEAGENTS, No. 20817, A. F. of L.Case No. R-2490-Decided May 27, 1941Jurisdiction:life insurance industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary.Unit Appropriate for Collective Bargaining:industrial agents, canvassers, andspecial agents of two of the Company's agencies with the exception of man-agers, assistant managers, office employees, and all other employees.Definitions:industrial insurance agents, special agents, and canvassersheldtobe employees and not independent contractorsMr. Earl B. DickersonandMr. Harry H. Pace,of Chicago, Ill.,for the Company.Mr. Jack Bradon,of Chicago, Ill., for Local No. 20817.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 14, 1941, American Federation of Industrial and Ordi-nary Insurance Agents, No. 20817, A. F. of L., herein called LocalNo. 20817, filed with the Regional Director of the Thirteenth Region(Chicago, Illinois) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofSupreme Liberty Life Insurance Company, Chicago, Illinois, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April11, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.32 N. L R. B, No 18, SUPREME LIBERTYLIFE I11NSURANCE OOMPANIY95On April 14 and 16, 1941, respectively, the Regional Directorissued a notice of hearing, copies of which were duly served uponthe Company and Local No. 20817. Pursuant to notice, a hearingwas held on April 22, 1941, at Chicago, Illinois, before Charles F.McErlean, the Trial Examiner duly designated by the Chief TrialExaminer.The Company and Local No. 20817 were representedby counsel or official representatives and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the commencement and again at the close of the hearing, theCompany moved to dismiss the petition on the ground that the Com-pany is not within the jurisdiction of the Board for the reasons thatthe Company is not engaged in commerce within the meaning ofthe Act, that the Company's agents herein involved are not engagedin interstate commerce, and that the relationship of employer andemployee does not exist between the Company and its agents hereininvolved.The Trial Examiner reserved rulings on these motionsfor the Board.The motions to dismiss are hereby denied for reasonsset forth below.At the close of the hearing, the Company alsomoved that if the Board should decide that the Company was withintheBoard's jurisdiction, the petition should be dismissed on theground that Local No. 20817 had not shown that it represents amajority of the Company's agents.The Trial Examiner reservedruling on the motion for the Board.The motion is hereby denied.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSupreme Liberty Life Insurance Company is an Illinois corpora-tionwith its principal office, referred to by the Company as, andherein called, the home office, in Chicago, Illinois. It is engaged ininsuring the lives of its policyholders and in investing its funds.The Company sells industrial, ordinary, and group life insurancepolicies.The Company operates 22 district offices in 8 States andthe District of Columbia where it is authorized to transact business.The Company's business is managed and directed by its officersand Executive Committee located at the home office. Such officialsat the home office determine the terms and conditions of the various 96DECISIONSOF NATIONALLABOR RELATIONS BOARDpolicies of insurance offered by the Company in accordance withthe laws of the several States in which the policies are issued. ' Theyalso control all investments made by the Company.All applicationsfor insurance and claims, applications for loans, and other matterspertaining to insurance in force are acted upon at the home office.All policies of insurance and all checks covering disbursements onpolicies and general expenditures are executed at the home office.On December 31, 1940, the Company had 214,151insurance pol-icies in force, having a face value of $57,161,414. In terms of num-ber of insurance policies in force, the Company ranks 137th amongall insurance companies in the United States.The amount of in-surance in force as of December 31, 1940, by States was as follows :District of Columbia----------------------------$2,124,421.00Illinois------------------------------------------14,337,131.00Kentucky________________________________________1,300,223.00'Maryland----------------------------------------2, 356, 712.00Michigan----------------------------------------9,593,531.00Missouri------------------------------------------3, 853,425.00Ohio --------------------------------------------15,573,151.00Tennessee----------------------------------------4,485,844.00West Virginia-----------------------------------2,449,851.00'All others---------------------------------------1,087,125.00Total--------------------------------------$57,161,414 00The Company's assets as of December 31, 1940, were as follows :Cash in office and banks----------------------------- $87,352.14United States Government bonds---------------------175, 723.82Bonds of United States political subdivisions----------22, 527. 21Railroad and railroad equipment bonds---------------249, 405. 52Public Utility bonds---------------------------------43, 014.54Industrial bonds-------------------------------------62,996.51Stocks ----------------------------------------------273,147.32Mortgages(loans) -----------------------------------552,002.34Real estate------------------------------------------666,108.19Premium notes--------------------------------------22,900.87The Company's cash was deposited in 26 banks located in 8 Statesand the District of Columbia.The Company owns bonds- of UnitedStates political subdivisions, issued by such subdivisions in 3 States.The Company also owns public utility bonds and industrial bondspurchased from companies located in several States, as well as rail-road bonds purchased from railroads operating in many States, TheCompany holds some common stock. The larger part of the Com-pany's stockholdings, however, consist of preferred stocks of rail-roads, public utilities, and industrialand miscellaneous companies.All securities purchased by the Company are delivered to it at itshome office and are kept in Chicago, Illinois. k, :S(UPRRME LIBERTY LIFE INSURANCE, COMPANY97Loans aremade on notes secured by mortgages on apartment build-ings and residences.The Company has loans outstanding secured byreal estate located in 10 States and the District of Columbia.Realestate isheld in 8 States and the District of Columbia.From the foregoing it is clear that in addition to insuring thelives of its many policyholders, the Company engages in a diversifiedand widespread investment business.In 1940, ' the Company purchased furniture, fixtures, equipment,and supplies valued at $2,712.21. In the same year the Companyspent $8,238.85 for postage, telephone, telegraph, and express services.During 1940, the Company spent $15,603.48 for agency supervisionand for traveling expenses of supervisors.The Company employsapproximately 500 persons.II.THE ORGANIZATION INVOLVEDAmerican Federation of Industrial and Ordinary Insurance Agents,No. 20817, is a labor organization affiliated with the American Fed-erationofLabor, admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONOn September 4 and December 16, 1940, Local No. 20817 requestedthe ' Company to recognize it as the sole bargaining agent for theCompany's industrial insurance agents, canvassers, and special agentsemployed in the city of Chicago.The Company, doubting that Lo-calNo. 20817 represented a majority of those employees, refused togrant such recognition.A statement of the Trial Examiner, intro-duced in evidence at the hearing, shows that Local No. 20817 repre-sents a substantial number of employees in the unit found below tobe appropriate.,We find that a question has arisen concerning the representationof employees of the Company.1V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operation of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and1 The Federation filed 50 application dds. dated be,l eeen July 1940 and February 1941,with the Trial Examiner who found that 49 bore genuine signatures of which 24 were thenames of emplovees oil the Company s pa} roll of Match 22, 1941. There are approximately64 employees within the unit foundbelowto be appropriate. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITLocal No. 20817 contends that all industrial insurance agents, can-vassers, and special agents in the Company's Chicago offices at 35thStreet Industrial Agency and West Side Agency, with the exceptionof managers, assistant managers, office employees, and all other em-ployees, constitute a unit appropriate for the purposes of collectivebargaining.Although the Company took no definite position atthe hearing in regard to the appropriate unit, it apparently claimsthat all its insurance agents, ordinary as well as industrial, man-agers, and assistant managers of its three Chicago agencies consti-tute an appropriate unit.The Company contends, however, thatindustrial insurance agents, canvassers, and special agents are inde-pendent contractors and are therefore not employees within themeaning of the Act.Industrial insurance agents of the Company sell industrial and tosome extent ordinary life insurance.Each agent is assigned to adefinite territory where he collects the weekly or monthly premiumson industrial policies at the homes or offices of the policy holders.Those premiums are generally referred to as debits and the collec-tion of such premiums as debit collections.The agents are paidstrictly on a commission basis, consisting of a specified percentageof the debit collections and of the premiums on insurance sold.Canvassers, whom the Company refers to as special agents, areengaged primarily in selling industrial policies.They do not col-lect debits until they have sold sufficient policies to create a debitaccount of their own. In addition to commissions, each canvasserreceives a salary of $6.00 per week for traveling expenses.Fromthat amount, it appears that $1.00 for "new business" and a fifty-cent bonding fee are deducted.Those employees whom Local No. 20817 calls special agents and theCompany calls superintendents each have five to seven agents work-ing under him.The special agents assist the less experienced menin the preparation of accounts and train them in the art of insuranceselling.They receive a salary of $15 to $20 per week in additionto commissions on policies sold and debits collected.All agents, spe-cial agents, and canvassers are paid by vouchers.None has a writ-ten contract of employment with the Company.All agents, special agents, and canvassers report at 8 o'clock eachmorning at the branch office from which they work, signing an at-tendance book to show the time of their arrival.They turn in col-lections made the previous day and route cards showing the policy- SUP'RE'ME LIBERTY LIFE IN'$URANCE COMPANY99holders called upon and the standing of the policies.After adiscussion of problems arising in their work, the meeting closes.The agents, special agents, and canvassers leave the office at 9 or 10o'clock and do not return until the next morning.The amount oftime an agent spends on his work is in theory entirely discretionary.However, each agent is allotted by the Company a certain percentageof collections on his debit account which he must maintain and acertain amount of new policies which he must sell each week ifpossible.From the foregoing, it appears that the work of the agents, spe-cial agents, and canvassers is a functional part of the business ofthe Company and that they are subject, in large measure, to thecontrol and right of control of the Company as to manner and modeof its execution.We find that the relationship between the Com-pany and its industrial insurance agents, canvassers, and specialagents is that of employer-employee and that industrial insuranceagents, special agents, and canvassers are employees within themeaning of Section 2 (3) of the Act.2The Company maintains the following three branch agencies, inChicago: (1) 35th Street Industrial Agency, (2) West Side Agency,and (3) 35th Street Ordinary Agency.As indicated above, Local20817 would include in the unit, only the employees at the first twoagencies.The agents working out of the first two agencies are en-gaged primarily in the sale of industrial insurance policies and inthe collection of premiums upon such policies.On occasion theysell ordinary life insurance.The agents at the 35th Street OrdinaryAgency, on the other hand, sell almost exclusively ordinary life in-surance.Less than 1 per cent of the Company's total industrialinsurance is sold by ordinary agents.Local No. 20817 has confinedits organizational activities to the industrial agents, special agents,and canvassers in the two agencies, and it has made no attempt toorganize the ordinary agents at the 35th Street Ordinary Agency.Under the circumstances, we are of the opinion that a unit whichcoincideswith the extent of Local No. 20817's organization isappropriate.'' SeeMatter of Washington Branch,Sun Life Insurance Company of AmericaandIndus-trial and Ordinary Insurance Agents UnionNo 21354,Industrial and Ordinary InsuranceAgents Council,15 N. L R. B. 817;Matter of John Hancock Mutual Life Insurance Com-panyandAmerican Federation of Industrial and Ordinary Insurance Agents Union No.21.271,East St. Louis and Vicinata,Illinois,26 N L R B 1024;Mattel of Life Insur-ance Company of VirginiaandThe Amei scan Federation of Industrial and OrdinaryInsurance Agents Union No2226/,, 29 N: L R. B 246' SeeMatter of John Hancock Mutual Life Insurance CompanyandAmerican Federationof Industrial and Ordinary Insurance Agents Union No. 21571, East St. Louis and Vicinity,Illinois,26 N L R B 1024;Matter of Home BeneficialAssociationofRichmond, Vu,andIndustrial and Ordinary Insurance Agents' Council,17 N. LR B 1027.4486`)2-42-\ of 32--8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe managers and assistant managers whom, Local No. 20817 wouldexclude, are supervisory officials, represent the Company in the man-agement of the branch offices, and supervise the work of the agents.The office employees are not eligible to membership in, Local No.20817, being within the jurisdiction of another union affiliated withthe American Federation of Labor. Local No. 20817 has not at-tempted to organize these employees.We shall exclude them fromthe unit.4We find that all industrial insurance agents, canvassers, and spe-cial agents in the Company's Chicago offices at 35th Street IndustrialAgency and West Side Agency with the exception of managers.assistantmanagers, office employees, and all other employees, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representationcan best be resolved by, and we shall accordingly direct, an election bysecret ballot.At the hearing Local No. 20817 requested that the payroll of April 19, 1941, be used as a basis for determining eligibility tovote, and the Company asked that the pay roll immediately precedingthe Direction of Election be used.We find no reason to depart fromour usual practice.Accordingly, we shall direct that the employeesof the Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subjectto such limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Supreme Liberty Life Insurance Company,Chicago, Illinois, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All industrial insurance agents, canvassers, and special agentsin the Company's Chicago offices at 35th Street Industrial Agency andWest Side Agency with the exception of managers, assistant managers,office employees, and all other employees; constitute a unit appropriateSPe P8 se cited in footnote 2,supra SUPREME LIBERTY LIFE INSURANCE COMPANY101for the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended.IT IS HEREBY DIRECTEDthat, as part of the investigation authorizedby the Board to ascertain representatives for the purpose of collectivebargaining with Supreme Liberty Life Insurance Company, Chicago,Illinois, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the industrial insurance agents, can-vassers, and special agents in the offices at 35th Street IndustrialAgency and West Side Agency of the Company, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-rollperiods because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding managers, assistant managers, office employees, and all otheremployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byAmerican Federation of Industrial and Ordinary Insurance Agents,No. 20817, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.